Order, Supreme Court, New York County (Stuart Cohen, J.), entered September 28, 1993, which, insofar as appealed from, in an action for wrongful eviction, denied defendants-appellants’ motion for leave to amend their answer to include the Statute of Limitations as a defense, unanimously affirmed, without costs.
Defendants-appellants’ motion for leave to include the Statute of Limitations as a defense in their answer was made approximately six years after they served their answer, after plaintiff, relying on their waiver of that defense for failure to *455include it in their answer (CPLR 3211 [e]), had engaged in motion practice and disclosure, placed the case on the calendar, and otherwise spent considerable time and expense preparing for trial. Such prejudice, coupled with appellants’ failure to offer any excuse for the delay in asserting the defense, provided ample reason for denying the motion (see, e.g., Fulford v Baker Perkins, 100 AD2d 861; see also, Pegno Constr. Corp. v City of New York, 95 AD2d 655, 656, citing Siegel, NY Prac § 237, at 289). Concur—Murphy, P. J., Sullivan, Rosenberger, Nardelli and Tom, JJ.